
	
		I
		111th CONGRESS
		2d Session
		H. R. 6432
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To promote freedom and democracy in
		  Vietnam.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Vietnam Democracy Promotion Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Title I—Assistance to promote freedom and democracy in
				Vietnam
					Sec. 101. Authorization of assistance.
					Sec. 102. Authorization of appropriations.
					Title II—United States public diplomacy and refugee
				policy
					Sec. 201. Radio Free Asia transmissions to Vietnam.
					Sec. 202. United States educational and cultural exchange
				programs with Vietnam.
					Sec. 203. Refugee resettlement for nationals of
				Vietnam.
					Title III—Conditions on increased nonhumanitarian assistance to
				the Government of Vietnam
					Sec. 301. Conditions.
					Sec. 302. Definitions.
					Sec. 303. Effective date.
					Title IV—Annual report on freedom and democracy in
				Vietnam
					Sec. 401. Annual report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The relationship
			 between the United States and the Socialist Republic of Vietnam has grown
			 substantially since the end of the trade embargo in 1994, with annual trade
			 between the countries reaching more than $15,200,000,000 in 2008.
			(2)The transition of
			 the Government of Vietnam toward greater economic activity and trade has not
			 been matched by greater political freedom and substantial improvements in basic
			 human rights for the citizens of Vietnam, including freedom of religion,
			 expression, association, and assembly.
			(3)The United States
			 Congress agreed to Vietnam becoming an official member of the World Trade
			 Organization in 2006, amidst assurances that the Government of Vietnam was
			 steadily improving its human rights record and would continue to do so.
			(4)Despite assurances
			 that Vietnam's accession to the World Trade Organization would be met with
			 greater respect for human rights, the Government of Vietnam has continued to
			 strictly regulate some religious practices and to imprison or put under house
			 arrest an undetermined number of individuals for their peaceful advocacy of
			 political views or religious beliefs, including Father Nguyen Van Ly, Tran
			 Huynh Duy Thuc, Nguyen Tien Trung, Le Thang Long, Tran Duc Thach, Tran Anh Kim,
			 Pham Van Troi, Nguyen Xuan Nghia, Nguyen Van Tuc, Nguyen Manh Son, Nguyen Manh
			 Tinh, Ngo Quynh, Nguyen Kim Nhan, Truong Minh Duc, Nguyen Van Hai, Vu Hung,
			 Tran Khai Thanh Thuy, and Pham Thanh Nghien, and human rights lawyers, Le Cong
			 Dinh, Nguyen Van Dai, and Le Thi Cong Nhan. Others arrested during 2010 are
			 being held incommunicado, including Cu Huy Ha Vu, Pham Minh Hoang, Phan Thanh
			 Hai, and Vi Duc Hoi.
			(5)Vietnam remains a
			 one-party state, ruled and controlled by the Communist Party of Vietnam, which
			 continues to deny the right of citizens to change their government.
			(6)Although in recent
			 years the National Assembly of Vietnam has on occasion played a role as a forum
			 for highlighting local concerns, corruption, and inefficiency, the National
			 Assembly remains subject to the direction of the Communist Party of Vietnam and
			 that party maintains control over the selection of candidates in national and
			 local elections.
			(7)The Government of
			 Vietnam forbids public challenge to the legitimacy of the one-party state,
			 restricts freedoms of opinion, the press, assembly, and association, and
			 tightly limits access to the Internet and telecommunication. Cyberattacks
			 originating from Vietnam-based servers have disabled dissident websites and the
			 Government of Vietnam introduced new restrictions on public internet shops
			 while continuing to restrict access to numerous overseas and domestic blogs,
			 news sites, and other websites perceived to carry content critical of the
			 Government of Vietnam.
			(8)The Government of
			 Vietnam continues to detain, imprison, place under house arrest, convict, and
			 otherwise restrict individuals for the peaceful expression of dissenting
			 political or religious views, including democracy and human rights activists,
			 independent trade union leaders, non-state-sanctioned publishers, journalists,
			 bloggers, members of ethnic minorities, and unsanctioned religious
			 groups.
			(9)The Government of
			 Vietnam has also failed to improve labor rights, continues to harass, arrest,
			 and imprison workers rights activists, including Doan Huy Chuong, Do Thi Minh
			 Hanh, and Nguyen Hoang Quoc Hung, and restricts the right to organize
			 independently.
			(10)The Government of
			 Vietnam continues to limit freedom of religion, pressure all religious groups
			 to come under the control of government- and party-controlled management
			 boards, and restrict the operation of independent religious organizations,
			 including the Unified Buddhist Church of Vietnam and members of unsanctioned
			 Mennonite, Cao Dai, Theravada Buddhist, and Hoa Hao Buddhist religious groups
			 and independent Protestant house churches, primarily in the central and
			 northern highlands. Religious leaders who do not conform to the Government’s
			 demands are often harassed, arrested, imprisoned, or put under house
			 arrest.
			(11)As noted in the
			 October 2009 report of the United States Commission on International Religious
			 Freedom, [T]here continue to be far too many serious abuses and
			 restrictions of religious freedom in the country. Individuals continue to be
			 imprisoned or detained for reasons related to their religious activity or
			 religious freedom advocacy; police and government officials are not held fully
			 accountable for abuses; independent religious activity remains illegal; and
			 legal protection for government-approved religious organizations are both vague
			 and subject to arbitrary or discriminatory interpretations based on political
			 factors. In addition, improvements experienced by some religious communities
			 are not experienced by others, including the Unified Buddhist Church of Vietnam
			 (UBCV), independent Hoa Hao, Cao Dai, and Protestant groups, and some ethnic
			 minority Protestants and Buddhists. Also, over the past year, property disputes
			 between the government and the Catholic Church in Hanoi led to detention,
			 threats, harassment, and violence by contract thugs against
			 peaceful prayer vigils and religious leaders..
			(12)Despite reported
			 progress in church openings and legal registrations of religious venues, the
			 Government of Vietnam has halted most religious reforms since the Department of
			 State lifted the country of particular concern for religious
			 freedom violations designation for Vietnam in November 2006.
			(13)Unregistered
			 ethnic minority Protestant congregations suffer severe abuses because of
			 actions by the Government of Vietnam, which have included forced renunciations
			 of faith, pressure to join government-recognized religious groups, arrest and
			 harassment, the withholding of social programs provided for the general
			 population, destruction of churches and pagodas, confiscation and destruction
			 of property, and subjection to severe beatings.
			(14)During peaceful
			 Catholic prayer vigils calling for the return of government-confiscated church
			 properties during 2008 at the Thai Ha Church in Ha Noi, protestors were
			 dispersed after being harassed, some were detained, and some of the church
			 property was destroyed. Similar incidents happened at Bau Sen, Loan Ly, and Tam
			 Toa parishes in central Vietnam and more recently at Dong Chiem parish in
			 Hanoi, where religious statues and a crucifix were destroyed and parishioners
			 and clergies were physically harmed, and at Con Dau parish, where police
			 forcibly dispersed a Catholic funeral ceremony in May 2010 to a cemetery
			 located on disputed land. Afterwards, police and members of the civilian
			 defense forces arrested and interrogated dozens of Con Dau parishioners, with
			 one parishioner dying from injuries sustained during a beating in July 2010 by
			 civilian defense forces and two women suffered miscarriages resulted from
			 police tortures. Catholics continue to face some restrictions on selection of
			 clergy, the establishment of seminaries and seminary candidates, and
			 restrictions on individual cases of travel and church registration. Dissident
			 clerics such as Father Phan Van Loi and Father Nguyen Van Ly are currently
			 under house arrest.
			(15)The Unified
			 Buddhist Church of Vietnam suffers persecution as the Government of Vietnam
			 continues to restrict contacts and movement of senior clergy for refusing to
			 join the state-sponsored Buddhist organizations, the Government restricts
			 expression and assembly, and the Government continues to harass and threaten
			 monks, nuns, and youth leaders of the Unified Buddhist Church of Vietnam. The
			 Supreme Patriarch of Unified Buddhist Church of Vietnam, Thich Quang Do, is
			 currently under house arrest.
			(16)The Bat Nha
			 Buddhists monastery in Lam Dong province was attacked by government thugs in
			 October 2009. About 400 monks and nuns were physically abused and forcibly
			 evicted from the monastery.
			(17)The Government of
			 Vietnam continues to suppress the activities of other religious adherents,
			 including Cao Dai, Hoa Hao, Mennonites, and Montagnard Christians belonging to
			 churches that lack official recognition or have chosen not to affiliate with
			 the state-sanctioned groups, including through the use of detention and
			 imprisonment.
			(18)During Easter
			 weekend in April 2004, thousands of Montagnard Christians in the Central
			 Highlands gathered to protest their treatment by the Government of Vietnam,
			 including the confiscation of tribal lands and ongoing restrictions on
			 religious activities. Credible reports indicate that the protests were met with
			 violent response as many demonstrators were arrested or went into hiding, that
			 many were injured, and that some were killed. At least 200 of these Montagnard
			 Christians are still serving long sentences for their involvement in peaceful
			 demonstrations in 2001 and 2004. Government officials continue to severely
			 restrict movement by the Montagnards and prohibit them from seeking asylum in
			 Cambodia. Many Montagnards were also imprisoned and otherwise mistreated for
			 their involvement in demonstrations in 2008.
			(19)Ethnic minority
			 Hmong in the Northwest Highlands of Vietnam also suffer restrictions, abuses,
			 and persecution by the Government of Vietnam, and although the Government is
			 now allowing some Hmong Protestants to organize and conduct religious activity,
			 some government officials continue to deny or ignore additional applications
			 for registration.
			(20)In 2007, the
			 Government of Vietnam arrested and expelled at least 20 ethnic Khmer Buddhist
			 monks in Soc Trang province from the monkhood and imprisoned 5 monks in
			 response to a peaceful religious protest in February 2007. In July 2010,
			 authorities in Tra Vinh arrested and purported to defrock Khmer Krom Buddhist
			 abbot Thach Sophon, sentencing him in September to a 9-month suspended
			 sentence. He remains under house arrest.
			(21)The Government of
			 Vietnam controls all print and electronic media, including access to the
			 Internet, jams the signals of some foreign radio stations, including Radio Free
			 Asia, and has detained and imprisoned individuals who have posted, published,
			 sent, or otherwise distributed democracy-related materials.
			(22)People arrested
			 in Vietnam because of their political or religious affiliations and activities
			 and charged with vaguely defined national security crimes are not accorded due
			 process of law. During the pre-trial investigatory phase of their detention,
			 religious and political prisoners are often held incommunicado without access
			 to legal counsel and family members. They are routinely tortured during
			 interrogation to force them to confess to crimes they did not commit or to
			 falsely denounce others. Their trials are usually closed to international press
			 and diplomats and members of the public.
			(23)Vietnam continues
			 to be a source country for the commercial sexual exploitation and forced labor
			 of women and girls and for men and women legally entering into international
			 labor contracts who subsequently face conditions of debt bondage or forced
			 labor, and is a destination country for child trafficking and continues to have
			 internal human trafficking.
			(24)Labor export
			 companies partly or wholly owned by the Ministry of Labor, War Invalids and
			 Social Affairs, and other agencies of the Government of Vietnam have frequently
			 been identified as participants in human trafficking. There are a number of
			 well-documented cases in which these state enterprises have misled workers by
			 promising specific wages and working conditions, often in the form of signed
			 contracts, only to require the workers to sign different contracts immediately
			 before leaving for their foreign destinations. When workers have protested debt
			 bondage or slavery-like conditions in the foreign workplaces to which these
			 Vietnamese state enterprises have sent them, officials of the Ministry of Labor
			 have traveled from Hanoi to threaten the trafficking victims with
			 punishment under the laws of Vietnam if they do not cease their
			 protests. Workers who have returned to Vietnam after being exploited by their
			 foreign employers have reported being harassed and intimidated by public
			 security forces, who typically accuse them of being liars, collaborating with
			 reactionary forces overseas, and having betrayed their country.
			(25)United States
			 refugee resettlement programs, including the Humanitarian Resettlement Program,
			 the Orderly Departure Program, the Resettlement Opportunities for Vietnamese
			 Returnees Program, general resettlement of boat people from refugee camps
			 throughout Southeast Asia, the Amerasian Homecoming Act of 1988, and the
			 priority one refugee resettlement category have helped resettle nationals of
			 Vietnam who have suffered persecution on account of their associations with the
			 United States as well as nationals of Vietnam who have been persecuted because
			 of race, religion, nationality, political opinion, or membership in a
			 particular social group.
			(26)While previous
			 programs have served their purposes well, a significant number of eligible
			 refugees from Vietnam were unfairly denied or excluded, including Amerasians
			 and Montagnards, in some cases by vindictive or corrupt officials of Vietnam
			 who controlled access to the programs, and in others by United States personnel
			 who imposed unduly restrictive interpretations of program criteria. In
			 addition, the Government of Vietnam has denied passports to persons whom the
			 United States has found eligible for refugee admission.
			(27)Congress has
			 passed numerous resolutions condemning human rights violations in Vietnam,
			 indicating that although there has been an expansion of relations with the
			 Government of Vietnam, it should not be construed as approval of the ongoing
			 and serious violations of fundamental human rights in Vietnam, particularly
			 those enshrined in the International Covenant on Civil and Political Rights, of
			 which Vietnam is a signatory.
			(28)Enhancement of
			 relations between the United States and Vietnam has provided an opportunity for
			 a human rights dialogue, but is unlikely to lead to future progress on human
			 rights issues in Vietnam unless the United States makes clear that such
			 progress is an essential prerequisite for further enhancements in the bilateral
			 relationship.
			3.PurposeThe purpose of this Act is to promote
			 freedom and democracy in Vietnam.
		IAssistance to
			 promote freedom and democracy in Vietnam
			101.Authorization
			 of assistanceThe President is
			 authorized to provide assistance, through appropriate nongovernmental
			 organizations and the Human Rights Defenders Fund, for the support of
			 individuals and organizations to promote freedom and democracy in
			 Vietnam.
			102.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized
			 to be appropriated to the President to carry out section 101 $2,000,000 for
			 each of the fiscal years 2011 and 2012.
				(b)Other
			 requirementsAmounts appropriated pursuant to the authorization
			 of appropriations under subsection (a)—
					(1)are authorized to
			 remain available until expended; and
					(2)are in addition to
			 amounts otherwise available for such purposes.
					IIUnited States
			 public diplomacy and refugee policy
			201.Radio Free Asia
			 transmissions to Vietnam
				(a)Policy of the
			 united statesIt is the policy of the United States to take such
			 measures as are necessary to overcome the jamming of Radio Free Asia by the
			 Government of Vietnam.
				(b)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the
			 Broadcasting Board of Governors to carry out the policy under subsection (a)
			 $12,5000,000 for fiscal year 2011 and $2,500,000 for fiscal year 2012.
					(2)Other
			 requirementsAmounts appropriated pursuant to the authorization
			 of appropriations under paragraph (1)—
						(A)are authorized to
			 remain available until expended; and
						(B)are in addition to
			 amounts otherwise available for such purposes.
						202.United States
			 educational and cultural exchange programs with VietnamIt is the policy of the United States that
			 programs of educational and cultural exchange with Vietnam should actively
			 promote progress toward freedom and democracy in Vietnam by providing
			 opportunities to Vietnamese nationals from a wide range of occupations and
			 perspectives to see freedom and democracy in action and, also, by ensuring that
			 Vietnamese nationals who have already demonstrated a commitment to these values
			 are included in such programs.
			203.Refugee
			 resettlement for nationals of Vietnam
				(a)Policy of the
			 united statesIt is the
			 policy of the United States to offer refugee resettlement to nationals of
			 Vietnam (including members of the Montagnard ethnic minority groups) who were
			 eligible for the Orderly Departure Program (ODP), the Humanitarian Resettlement
			 (HR) Program, the Resettlement Opportunities for Vietnamese Returnees (ROVR)
			 Program, the Amerasian Homecoming Act of 1988, or any other United States
			 refugee program and who were deemed ineligible due to administrative error or
			 who for reasons beyond the control of such individuals (including insufficient
			 or contradictory information or the inability to pay bribes demanded by
			 officials of the Government of Vietnam) were unable or failed to apply for such
			 programs in compliance with deadlines imposed by the Department of
			 State.
				(b)Authorized
			 activityOf the amounts authorized to be appropriated to the
			 Department of State for Migration and Refugee Assistance for each of the fiscal
			 years 2011 and 2012, such sums as may be necessary are authorized to be made
			 available for the protection (including resettlement in appropriate cases) of
			 Vietnamese refugees and asylum seekers, including Montagnards and ethnic Khmer
			 in Cambodia and Thailand.
				IIIConditions on
			 increased nonhumanitarian assistance to the Government of Vietnam
			301.Conditions
				(a)Conditions
					(1)In
			 generalExcept as provided in paragraph (2), the United States
			 Government may not provide nonhumanitarian assistance to the Government of
			 Vietnam during any fiscal year in an amount that is greater than the amount of
			 nonhumanitarian assistance provided by the United States Government to the
			 Government of Vietnam during fiscal year 2010.
					(2)ExceptionThe United States Government may provide
			 nonhumanitarian assistance to the Government of Vietnam during any fiscal year
			 in an amount that is greater than the amount of nonhumanitarian assistance
			 provided by the United States Government to the Government of Vietnam during
			 fiscal year 2010 but is not greater than twice the amount of nonhumanitarian
			 assistance provided by the United States Government to the Government of
			 Vietnam during fiscal year 2010 if—
						(A)the President certifies to Congress that
			 the United States Government has provided assistance, in addition to assistance
			 authorized under section 102, supporting the creation and facilitation of human
			 rights training, civil society capacity building, noncommercial rule of law
			 programming, and exchange programs between the Vietnamese National Assembly and
			 the United States Congress during the 12-month period ending on the date of the
			 certification in an amount that is not less than the amount of nonhumanitarian
			 assistance provided by the United States Government to the Government of
			 Vietnam during the 12-month period ending on the date of the certification;
			 and
						(B)(i)with respect to fiscal
			 year 2011, the President certifies to Congress, not later than 30 days after
			 the date of the enactment of this Act, that the requirements of paragraphs (1)
			 through (7) of subsection (b) have been met during the 12-month period ending
			 on the date of the certification; and
							(ii)with respect to subsequent fiscal
			 years, the President certifies to Congress, in the most recent annual report
			 submitted pursuant to section 401, that the requirements of paragraphs (1)
			 through (7) of subsection (b) have been met during the 12-month period covered
			 by the report.
							(b)RequirementsThe
			 requirements of this subsection are the following:
					(1)The Government of Vietnam has made
			 substantial progress toward releasing all political and religious prisoners
			 from imprisonment, house arrest, and other forms of detention.
					(2)The Government of
			 Vietnam has made substantial progress toward—
						(A)respecting the
			 right to freedom of religion, including the right to participate in religious
			 activities and institutions without interference, harassment, or involvement of
			 the Government, for all of Vietnam’s diverse religious communities; and
						(B)returning estates
			 and properties confiscated from the churches and religious communities.
						(3)The Government of
			 Vietnam has made substantial progress toward respecting the right to freedom of
			 expression, assembly, and association, including the release of independent
			 journalists, bloggers, and democracy and labor activists.
					(4)The Government of
			 Vietnam has made substantial progress toward repealing or revising laws that
			 criminalize peaceful dissent, independent media, unsanctioned religious
			 activity, and nonviolent demonstrations and rallies, in accordance with
			 international standards and treaties to which Vietnam is a party.
					(5)The Government of
			 Vietnam has made substantial progress toward allowing Vietnamese nationals free
			 and open access to United States refugee programs.
					(6)The Government of
			 Vietnam has made substantial progress toward respecting the human rights of
			 members of all ethnic and minority groups.
					(7)Neither any
			 official of the Government of Vietnam nor any agency or entity wholly or partly
			 owned by the Government of Vietnam was complicit in a severe form of
			 trafficking in persons, or the Government of Vietnam took all appropriate steps
			 to end any such complicity and hold such official, agency, or entity fully
			 accountable for its conduct.
					(8)The Government of
			 Vietnam treats government officials and military personnel of the former
			 Government of South Vietnam with dignity and equality.
					(c)Exception
					(1)Continuation of
			 assistance in the national interestNotwithstanding the failure of the
			 Government of Vietnam to meet the requirements of paragraphs (1) through (7) of
			 subsection (b), the President may waive the application of subsection (a) for
			 any fiscal year if the President determines that the provision of increased
			 nonhumanitarian assistance to the Government of Vietnam would promote the
			 purpose of this Act or is otherwise in the national interest of the United
			 States.
					(2)Exercise of
			 waiver authorityThe President may exercise the authority under
			 paragraph (1) with respect to—
						(A)all United States
			 nonhumanitarian assistance to Vietnam; or
						(B)one or more
			 programs, projects, or activities of such assistance.
						302.DefinitionsIn this title:
				(1)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
					(A)any assistance
			 under the Foreign Assistance Act of 1961 (including programs under title IV of
			 chapter 2 of part I of that Act, relating to the Overseas Private Investment
			 Corporation), other than—
						(i)disaster relief
			 assistance, including any assistance under chapter 9 of part I of that
			 Act;
						(ii)assistance which
			 involves the provision of food (including monetization of food) or
			 medicine;
						(iii)assistance for
			 refugees; and
						(iv)assistance to combat HIV/AIDS, including
			 any assistance under section 104A of that Act; and
						(B)sales, or
			 financing on any terms, under the Arms Export Control Act.
					(2)Severe form of
			 trafficking in personsThe term severe form of trafficking
			 in persons means any activity described in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (Public Law 106–386 (114 Stat.
			 1470); 22 U.S.C. 7102(8)).
				303.Effective
			 dateThe prohibition on the
			 amount of nonhumanitarian assistance to the Government of Vietnam during a
			 fiscal year under section 301 applies with respect to fiscal year 2011 and
			 subsequent fiscal years.
			IVAnnual report on
			 freedom and democracy in Vietnam
			401.Annual
			 report
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act and every 12 months thereafter, the Secretary of State shall submit
			 to the Congress a report on the following:
					(1)The determination and certification of the
			 President that the requirements of paragraphs (1) through (7) of section 301(b)
			 have been met, if applicable.
					(2)Steps taken to
			 carry out section 301(a)(1), if applicable.
					(3)Efforts by the
			 United States Government to secure transmission sites for Radio Free Asia in
			 countries in close geographical proximity to Vietnam in accordance with section
			 201(a).
					(4)Efforts to ensure
			 that programs with Vietnam promote the policy set forth in section 202 and with
			 section 105 of the Human Rights, Refugee, and Other Foreign Policy Provisions
			 Act of 1996 regarding participation in programs of educational and cultural
			 exchange.
					(5)Steps taken to
			 carry out the policy under section 203(a).
					(6)Lists of persons
			 believed to be imprisoned, detained, or placed under house arrest, tortured, or
			 otherwise persecuted by the Government of Vietnam due to their pursuit of
			 internationally recognized human rights. In compiling such lists, the Secretary
			 shall exercise appropriate discretion, including concerns regarding the safety
			 and security of, and benefit to, the persons who may be included on the lists
			 and their families. In addition, the Secretary shall include a list of such
			 persons and their families who may qualify for protections under United States
			 refugee programs.
					(7)A
			 description of the development of the rule of law in Vietnam, including—
						(A)progress toward
			 the development of institutions of democratic governance;
						(B)processes by which
			 statutes, regulations, rules, and other legal acts of the Government of Vietnam
			 are developed and become binding within Vietnam;
						(C)the extent to
			 which statutes, regulations, rules, administrative and judicial decisions, and
			 other legal acts of the Government of Vietnam are published and are made
			 accessible to the public;
						(D)the extent to
			 which administrative and judicial decisions are supported by statements of
			 reasons that are based upon written statutes, regulations, rules, and other
			 legal acts of the Government of Vietnam;
						(E)the extent to
			 which individuals are treated equally under the laws of Vietnam without regard
			 to citizenship, race, religion, political opinion, or current or former
			 associations;
						(F)the extent to
			 which administrative and judicial decisions are independent of political
			 pressure or governmental interference and are reviewed by entities of appellate
			 jurisdiction; and
						(G)the extent to
			 which laws in Vietnam are written and administered in ways that are consistent
			 with international human rights standards, including the requirements of the
			 International Covenant on Civil and Political Rights.
						(b)Contacts with
			 other organizationsIn preparing the report under subsection (a),
			 the Secretary shall, as appropriate, seek out and maintain contacts with
			 nongovernmental organizations and human rights advocates (including
			 Vietnamese-Americans and human rights advocates in Vietnam), including
			 receiving reports and updates from such organizations and evaluating such
			 reports. The Secretary shall also seek to consult with the United States
			 Commission on International Religious Freedom for appropriate sections of the
			 report.
				
